In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-752V
                                        UNPUBLISHED


    SAMUEL N. STOKES, as Personal                           Chief Special Master Corcoran
    Representative Of the Estate of SALLY
    STOKES,                                                 Filed: October 19, 2020

                        Petitioner,                         Special Processing Unit (SPU);
    v.                                                      Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                 Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                         Administration (SIRVA)

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

         On May 21, 2019, Sally Stokes filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). 3 The Petition alleges that Ms. Stokes suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”), as a result of an influenza (“flu”) vaccination she received on
September 11, 2018. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).

3
  On October 1, 2020, Samuel N. Stokes was substituted as Petitioner as the Personal Representative of
the Estate of Sally Stokes.
       On October 15, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent indicates that

      DICP has concluded that [Ms. Stokes] medical course is consistent with
      SIRVA as defined by the Vaccine Injury Table and corresponding
      Qualifications and Aids to Interpretation. Specifically, [she] had no pre-
      vaccination history of chronic pain, inflammation, or dysfunction of her right
      shoulder; pain occurred within 48 hours after receipt of an intramuscular
      vaccination; pain and reduced range of motion were limited to the shoulder
      in which the vaccine was administered; and, no other condition or
      abnormality, such as brachial neuritis, has been identified to explain [her]
      shoulder pain. 42 C.F.R. §§ 100.3(a) & (c)(10).
Id. at 6. Respondent further agrees that Ms. Stokes “suffered the residual effects of her
condition for more than six months.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2